Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 13, 2018

                                    No. 04-18-00270-CV

                       IN THE INTEREST OF D.M.M., JR., a Child

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA02280
                      Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to this
appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on June 13, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court